CHEZEM, Judge,
dissenting.
I respectfully dissent. While it is true that “courts have generally concluded that disqualification is an abuse of discretion” in enforcing a violation of witnesses order, Smiley v. State, 649 N.E.2d 697, 700 (Ind.Ct.App.1995), this is not universally so. E.g., McDonald v. State, 511 N.E.2d 1066 (Ind.1987); Rowan v. State, 431 N.E.2d 805 (Ind.1982).
The majority states that Cordray was “not able to find Johnie prior to. trial,” op. at 220, but points to Cordra/s “coincidental meeting with Johnie just prior to trial,” op. at 222. I believe that Cordra/s failure to notify his defense counsel that he had asked Johnie to attend the trial “caused the witness to violate the court’s order,” Smiley, 649 N.E.2d at 699, making disqualification appropriate. The trial court did not err, despite the “critical nature” of the excluded testimony.